PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nokia Technologies Oy
Application No. 17/216,935
Filed: 30 Mar 2021
For: Reporting Beam Failure

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.55(e) filed June 23, 2022, to accept an unintentionally delayed claim for priority to Application No. PCT/CN2020/083423, filed in the Chinese Receiving Office, on April 6, 2020. This is also a decision on the petition under 37 CFR 1.182 filed June 23, 2022, requesting expedited consideration of the petition matter.

The petitions are GRANTED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
The petition fee as set forth in 37 CFR 1.17(m);
A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;
A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

Applicant provided:  (1) a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) an acceptable statement of unintentional delay. Additionally, the Office obtained a certified copy of the foreign application on May 5, 2021. 

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority as unintentionally delayed.  	

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

The Office previously issued a filing receipt, which included the claim for priority to the prior foreign application.

Any inquiries directly pertaining to this matter may be directed to the under signed at (571) 
272-3211.    

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET